Citation Nr: 1802879	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  09-23 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an effective date prior to March 18, 2005 for service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968 and from May 1971 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

This matter was most recently before the Board in February 2013, when it was remanded for further development.

In July 2012, the Veteran provided testimony at a Board hearing before a now-retired Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In October 2017, the Board informed the Veteran that the VLJ who conducted his July 2012 hearing was no longer with the Board and offered him an opportunity to appear at a new hearing before another VLJ who would ultimately decide his appeal.  In December 2017, the Veteran declined a new hearing regarding his appeal.

The issues of entitlement to an initial rating in excess of 30 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A service connection claim for an acquired psychiatric disorder has been pending since July 26, 1999.

2.  The Veteran has had PTSD since July 26, 1999.



CONCLUSION OF LAW

The criteria for an effective date of July 26, 1999 for service connection for PTSD have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The date of receipt is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

The Board has previously determined that a service connection claim for an acquired psychiatric disorder has been pending since July 26, 1999, as outlined in its February 2013 remand.  At that time, the Board instructed the AOJ to obtain an opinion addressing whether it is at least as likely as not the Veteran has had PTSD since that date.  After a clinical examination and review of the claims file, an April 2013 VA examiner determined it is at least as likely as not the Veteran has had PTSD since July 26, 1999.  Resolving reasonable doubt in the Veteran's favor, the Board finds an effective date of July 26, 1999 for service connection for PTSD is warranted.


ORDER

Entitlement to an effective date of July 26, 1999 for service connection for PTSD is granted.




(CONTINUED ON NEXT PAGE)
REMAND

In its February 2013 remand, the Board instructed the AOJ to develop and adjudicate the issue of entitlement to TDIU pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is no indication from the record that the AOJ has taken action on this remand directive.  A remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board must defer adjudication of the initial rating assigned for PTSD because evidence developed regarding TDIU is highly relevant under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Further, the AOJ should assign an initial rating for PTSD for the period from July 26, 1999 to March 17, 2005 in the first instance to ensure the Veteran is afforded due process.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Assign an initial rating for PTSD for the period from July 26, 1999 to March 17, 2005, developing any evidence deemed necessary.

2.  Develop and adjudicate the issue of entitlement to pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


